Citation Nr: 0841311	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  06-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a dental disorder 
as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for chloracne as a 
result of herbicide exposure.

3.  Entitlement to an effective date earlier than May 8, 
2001, for the award of service connection for type II 
diabetes mellitus with associated peripheral neuropathy of 
both feet as a result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that decision, the RO revised the effective 
date of award for service connection for type II diabetes 
mellitus to May 8, 2001, based upon a decision by the United 
States Court of Appeals for the Federal Circuit in Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).  The RO also denied a claim of service connection for 
a dental condition as secondary to service-connected type II 
diabetes mellitus, and denied a claim of service connection 
for chloracne as a result of exposure to herbicides.

In an RO hearing dated October 2006, the veteran raised a 
claim of service connection for peripheral neuropathy of the 
upper extremities as well as claims for increased ratings for 
peripheral neuropathy of the right and left feet.  These 
issues, which have not been developed and adjudicated by the 
RO, are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran does not manifest any dental disorder caused 
or aggravated by service-connected type II diabetes mellitus.

2.  The veteran manifests chloracne as a result of herbicide 
exposure.

3.  Effective May 8, 2001, a liberalizing VA regulation added 
type II diabetes mellitus to the list of diseases presumed 
due to herbicide exposure.

4.  The veteran first filed a formal claim for service 
connection for type II diabetes mellitus with associated 
peripheral neuropathy of the feet on July 10, 2001, and there 
are no communications prior to this time which may be 
considered a formal or informal claim.

5.  The RO correctly revised the effective date of award for 
service connection for type II diabetes mellitus with 
associated peripheral neuropathy of the feet to May 8, 2001, 
based upon the effective date of a liberalizing VA 
regulation.


CONCLUSIONS OF LAW

1.  Service connection for a dental condition as secondary to 
service-connected type II diabetes mellitus is not warranted.  
38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310, 3.381, 17.161 (2008).

2.  Service connection for chloracne as a result of herbicide 
exposure is warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

3.  Entitlement to an effective date earlier than May 8, 
2001, for the award of service connection for type II 
diabetes mellitus with associated peripheral neuropathy of 
both feet as a result of herbicide exposure is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5110 (West 2002); 38 C.F.R. 
§§ 3.114, 3.157, 3.155, 3.309, 3.400, 3.816 (2008); Liesegang 
v. Sec'y of Veterans Affairs, 312 F.3d 1368, 1378 (Fed. Cir. 
2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

The veteran served in the Republic of Vietnam during the 
Vietnam War, wherein he was awarded the Combat Infantry Badge 
and the Purple Heart.  As such, he is presumed to have been 
exposed to an herbicide agent in service.  38 C.F.R. 
§ 3.307(a)(6)(iii).

Chloracne may be presumptively service-connected for veterans 
exposed to an herbicide agent during active service.  
38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  However, the 
presumption of service connection is not applicable where 
chloracne or other acneform disease consistent with chloracne 
did not manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Dental disorders are not listed among the diseases that may 
be presumptively service connected for veterans exposed to an 
herbicide agent during active service.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.309(e).  

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996). 

As provided for under VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease are not considered to be 
disabling conditions, but may be considered service connected 
solely for the purpose of establishing eligibility for VA 
outpatient dental treatment.  38 C.F.R. § 3.381(a).

Service connection may be granted for a dental condition of 
each tooth and periodontal tissue shown by the evidence to 
have been incurred in or aggravated by service.  When 
applicable, a determination will be made as to whether it is 
due to a combat wound or other service trauma, or whether the 
veteran was interned as a prisoner of war (POW).  38 C.F.R. 
§ 3.381(b).  The significance of finding a dental condition 
is due to service trauma is that a veteran will be eligible 
for VA dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The following principles apply to dental conditions noted at 
entry and treated during service: (1) teeth noted as normal 
at entry will be service connected if they were filled or 
extracted after 180 days or more of active service.  (2) 
Teeth noted as filled at entry will be service connected if 
they were extracted or if the existing filling was replaced 
after 180 days or more of active service.  (3) Teeth noted as 
carious but restorable at entry will not be service connected 
on the basis that they were filled during service.  However, 
new caries that developed 180 days or more after such a tooth 
was filled will be service connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
nonrestorable will not be service connected regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected regardless of treatment 
during service.  38 C.F.R. § 3.381(d).

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  
38 C.F.R. § 3.381(e).

Service connection may be granted on a secondary basis for a 
disability, which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310. 

In cases of aggravation of a veteran's nonservice-connected 
disability by a service-connected disability, such veteran 
shall be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  38 C.F.R. § 3.322.  Effective October 10, 2006, 
VA amended 38 C.F.R. § 3.310 to implement a decision by the 
United States Court of Appeals for Veterans Claims (Court) in 
Allen, which addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub- section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence 
created before the onset of aggravation or by 
the earliest medical evidence created at any 
time between the onset of aggravation and the 
receipt of medical evidence establishing the 
current level of severity of the nonservice-
connected disease or injury.  The rating 
activity will determine the baseline and current 
levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the 
baseline level of severity, as well as any 
increase in severity due to the natural progress 
of the disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 
3.310(b)).

The Board has reviewed this case under both Allen and the old 
and new criteria.  See generally Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).  For the reasons stated below, the Board finds no 
prejudice to the veteran in evaluating his claims either the 
old or new criteria.

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  When 
an application for disability compensation is received within 
one year of the date of the veteran's discharge or release 
from service, the effective date of such award shall be the 
day following the veteran's release.  38 U.S.C.A. 
§ 5110(b)(1). 

Where compensation is awarded or increased pursuant to a 
liberalizing law, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the act 
or administrative issue.  38 C.F.R. § 3.114(a).

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1).

If a claim is reviewed on the initiative of VA more than 1 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2).

If a claim is reviewed at the request of the claimant more 
than 1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 1 year prior to 
the date of receipt of such request.  38 C.F.R. 
§ 3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, however, the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing law or VA issue and 
that such eligibility existed continuously from that date to 
the date of claim or administrative determination of 
entitlement.  See 38 C.F.R. § 3.114(a); see also McCay v. 
Brown, 9 Vet. App. 183, 188 (1996), aff'd, 106 F.3d 1577, 
1581 (Fed. Cir. 1997).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim may be any 
communication or action, indicating an intent to apply for 
one or more benefits under VA law.  Thomas v. Principi, 16 
Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An 
informal claim must be written, see Rodriguez v. West, 189 F. 
3d. 1351 (Fed. Cir. 1999), and it must identify the benefit 
being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998). 

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

II.  Dental condition

The veteran claims entitlement to service connection for a 
dental disorder as secondary to service-connected type II 
diabetes mellitus.  In October 2006, he described his dental 
disorder as involving bad breath and a disorder of his gums.  
The matter of the etiology of the veteran's dental disorder, 
however, is a complex medical matter not susceptible to lay 
observation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu, 2 
Vet. App. at 494; Moray v. Brown, 5 Vet. App. 211 (1993).  In 
this case, although competent to report the symptoms of his 
dental disorders, the veteran is not competent to provide a 
medical opinion as to its cause or etiology.

The veteran's service medical records (SMRs) reflect that he 
lost teeth 7-12 during boot camp as a result of dental 
trauma.  He was noted to have dental caries of teeth 3, 2, 
15, 18, 19, 30 and 31.  He was missing teeth 1, 16, 17 and 
32.

Notably, an RO rating decision in December 1990 granted 
service connection for teeth 7-12 due to dental trauma.  This 
claim does not involve an allegation of dental trauma or 
pertain to teeth 7-12.

The veteran's VA clinical records reflect, many years after 
service, his treatment for periodontitis, gingivitis, 
accretions on teeth, cold sensitivity to tooth 6, retreatment 
of a root canal of tooth 30, and dental caries of teeth 3, 
18, and 29.  A restoration has been recommended for tooth 21.  
His VA clinical records contain no medical opinion that any 
of these dental disorders were caused or aggravated by 
service connected type II diabetes mellitus or are otherwise 
related to event(s) in service, to include exposure to 
herbicides.

Overall, the veteran's VA clinical records provide strong 
probative evidence against this claim, showing treatment for 
periodontal disease for which service-connected compensation 
benefits is precluded and failing to contain any competent 
evidence that any dental disorder bears any relationship to 
service or service-connected diabetes mellitus.

The record does include, however, four examination reports 
speaking to the causal relationship between the veteran's 
currently manifested dental disorders and his service-
connected diabetes mellitus.

A January 2006 VA dental examination found that the veteran 
manifested little, if any, current chronic adult 
periodontitis.  The examiner deemed the veteran's 
periodontitis as a separate entity from diabetes mellitus, 
and not a disease secondary to diabetes mellitus.

An October 2006 statement from the veteran's private dentist 
provided opinion that the veteran's diabetes mellitus was 
contributing to localized bone loss in his posterior teeth.

In November 2007, a private dentist provided a diagnosis of 
chronic generalized mild to moderate periodontitis with 
gingival hyperplasia due to cardiovascular (CV) medication.  
A section of the report entitled "ETIOLOGY/CONTRIBUTING 
FACTORS" noted conditions of bacterial plaque, CV 
medication, parafunction and diabetes.

In May 2008, the veteran underwent additional VA dental 
examination with benefit of review of his claims folder.  The 
examiner noted that the veteran's SMRs did not mention 
periodontitis.  On examination, the veteran's range of 
mandibular motion was within normal limits.  There was no 
loss of teeth due to loss of substance of body or maxilla or 
mandible.  No gingival recession was found.  There was 
evidence of a mild generalized plaque-induced gingivitis 
caused by bacterial plaque.  The examiner indicated the 
veteran's diabetes mellitus did not cause or contribute to 
his mild degree of gingivitis.  The veteran also had a mild 
degree of gingival hyperplasia which would not cause any 
functional problems with eating, speaking or other oral 
function.  The examiner indicated that calcium channel 
blocker antihypertensives have been known, in the presence of 
bacterial plaque, to induce hyperplasia.  This condition was 
generally controllable with good oral hygiene.  Overall, the 
examiner found no dental condition caused or contributed to 
by the veteran's diabetes mellitus.

Given the medical professional opinions explained above, 
there is medical opinion evidence both favorable and 
unfavorable to the veteran's claim.  In such cases, it is 
within the Board's province to weigh the probative value of 
those opinions, along with all other evidence of record.  

In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the 
Court stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical 
conclusion that the physician reaches. . . . As is 
true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] 
within the province of the adjudicators; . . .

As indicated by the Court, credibility is determined by the 
Board.  So long as the Board provides an adequate reason or 
basis for doing so, the Board does not err by favoring one 
competent medical opinion over another.  See Owens v. Brown, 
7 Vet. App. 429, 433 (1995).

Additionally, the thoroughness and detail of a medical 
opinion are among the factors for assessing the probative 
value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

On review of the record, the Board finds the May 2008 VA 
dental opinion to be more probative regarding the etiology of 
the veteran's dental disorders.  This examiner diagnosed 
gingivitis and gingival hyperplasia, and provided a clear 
conclusion that such disorders were not caused or contributed 
to by the veteran's diabetes mellitus.  Rather, the examiner 
stated that the veteran's medications used to treat his non-
service connected hypertension were known to induce 
hyperplasia.  This opinion is consistent with opinion from 
the November 2007 private dentist who clearly attributed 
diagnoses of periodontitis with gingival hyperplasia as being 
"DUE TO CV MEDICATION."  The probative value of this 
opinion is strengthened by the fact that the examiner 
reviewed the entire claims folder, including the private 
dental opinions.

On the other hand, the October 2006 and November 2007 private 
dentist statements refer to the veteran's diabetes mellitus 
as "contributing" to his current dental disorders, but 
provide no rationale as to the extent of the contribution or 
any rationale how the conclusions were reached.  Quite 
simply, neither examiner clearly explained the basis for 
their opinion.  As indicated above, the November 2007 private 
dentist clearly attributed the veteran's CV medications, used 
to treat a non service-connected disability, as a cause of 
the currently diagnosed dental disorders.  The probative 
value of these opinions are lessened by the lack of 
specificity regarding the contributory effect of the 
veteran's diabetes mellitus on the dental disorders and the 
lack of rationale supporting such conclusions.

For these reasons, the Board finds that the May 2008 VA 
dental examiner's opinion is more probative on the issue of 
the etiology of the veteran's dental disorders.  The Board 
also observes that VA service-connected compensation benefits 
for tooth decay, periodontal disease, and resultant tooth 
loss, in the absence of any additional dental disorder such 
as bone loss, is precluded by VA regulations.  See 38 C.F.R. 
§ 3.381(a) (treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service-connected solely for the purpose 
of establishing eligibility for VA outpatient dental 
treatment) and 38 C.F.R. § 4.150, Diagnostic Code 9913 at 
Note (loss of the alveolar process as a result of periodontal 
disease, in the absence of bone loss through trauma or 
disease, is not considered disabling).  

Furthermore, the veteran has not claimed, and it is not 
shown, that any of his currently complained of dental 
disorders were incurred in or aggravated by service.  The 
Secretary's determination not to list the veteran's type of 
dental disorders as being presumptively due to herbicide 
exposure is further evidence against the claim.  See 59 Fed. 
Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 
(1996).

As the preponderance of the evidence is against the claim, 
the doctrine of the benefit-of-the-doubt does not apply.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

III.  Chloracne

VA skin examination in January 2006 diagnosed lesions on the 
veteran's face, trunk, thighs and buttocks as more likely 
than not chloracne which results from the veteran's exposure 
to herbicides in service.

The RO has denied the claim on the basis that presumptive 
service connection is not warranted as the veteran's 
chloracne did not manifest to a compensable degree after the 
veteran's last exposure to service.  This is a correct 
statement of law.  38 C.F.R. § 3.307(a)(6)(ii).

However, the Board notes that the presumptive service 
connection provisions are intended to benefit a veteran by 
eliminating certain burdens of proof, and are not meant to 
provide a bar to benefits when the regulatory requirements 
for presumptive service connection are not met.  Rather, as 
held in Combee, a veteran may establish service connection 
for a presumptively listed disease when there is proof of 
direct causation.  Combee, 34 F.3d at 1043-1044.

The January 2006 VA examiner's opinion provides competent 
evidence of direct causation in this case.  Thus, the Board 
finds that the veteran's chloracne results from his exposure 
to herbicides in service.  The appeal, therefore, is granted.

In granting the veteran's claim, the Board notes that the 
veteran's VA clinical records reflect several other diagnosed 
skin disorders other than chloracne.  The issue on appeal is 
limited to the veteran's chloracne, and no inference should 
be drawn as to the origin of the other diagnosed skin 
disorders.

IV.  Effective date of award

In this case, there is no dispute that the veteran filed a 
formal claim for service connection for type II diabetes 
mellitus and peripheral neuropathy of the right and left feet 
on July 10, 2001.  In a March 2002 rating decision, the RO 
initially assigned an effective date of July 9, 2001, which 
represented the effective date VA assigned for liberalizing 
its regulations by adding type II diabetes mellitus as a 
disease presumptively due to in-service exposure to 
herbicides.  See 66 Fed. Reg. 23,166-69 (May 8, 2001).

Thereafter, the Federal Circuit Court held that the proper 
effective date for the regulation which added type II 
diabetes mellitus as a disease presumptively due to in-
service exposure to herbicides was May 8, 2001.  Liesegang, 
312 F.3d at 1378.

In a decision dated February 2006, the RO awarded an 
effective date to May 8, 2001, pursuant to 38 C.F.R. 
§ 3.114(a)(1), which constituted the effective date of the 
liberalizing law as defined in Liesegang.  There is no 
authority under either Liesegang and/or 38 C.F.R. § 3.114(a) 
which would allow an earlier effective date still based upon 
a liberalizing law or regulation.

The veteran argues for an earlier effective date of award, 
presumably to the date he was first diagnosed with type II 
diabetes mellitus.  He has not, however, pointed to the 
filing of a formal or informal claim prior to May 8, 2001.  

The Board has carefully reviewed the documents of record 
prior to the May 8, 2001, date of award and finds, as a 
matter of law, that the veteran had not filed an earlier 
claim for service connection for type II diabetes mellitus 
with associated peripheral neuropathy of the right and left 
feet.

The Board acknowledges that the veteran's VA clinical records 
establish a diagnosis of type II diabetes mellitus prior to 
May 8, 2001.  Notably, a VA treatment record may only serve 
as an informal claim for benefits once a formal claim for 
compensation has been allowed.  38 C.F.R. § 3.157.  This 
provision therefore, does not apply.  

The Board has also considered the provisions of 38 C.F.R. 
§ 3.155.  However, the Board notes that the mere presence of 
medical evidence of a disability does not show an intent on 
the veteran's part to seek service connection and therefore 
does not constitute a claim; rather, the veteran must assert 
a claim either expressly or impliedly.  VA is not required to 
conjure up issues not raised by the claimant.  Brannon, 12 
Vet. App. 32 (1998).  Therefore, the Board declines to view 
any references to type II diabetes mellitus and peripheral 
neuropathy of the feet in his medical records as a claim for 
VA compensation based on such diseases.

Finally, the Board is cognizant that, with respect to claims 
governing effective dates for service connection for diseases 
presumed to have been caused by herbicide or Agent Orange 
exposure, VA has issued a special regulation to implement 
orders of a United States District Court in the class action 
of Nehmer v. United States Department of Veteran's Affairs.  
38 C.F.R. § 3.816.  See also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III). 

However, the veteran is not a Nehmer class member since he 
had not been previously denied compensation for type II 
diabetes mellitus.  As the veteran cannot be deemed a Nehmer 
class member, the effective date of the award shall be 
determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  
38 C.F.R. § 3.816(c)(4).

Based upon the above, the Board must find that the veteran 
does not meet the criteria for establishing an effective date 
prior to May 8, 2001, for the award of service connection for 
type II diabetes mellitus with associated peripheral 
neuropathy of the feet.  There is no doubt of material fact 
to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Rather, based upon the undisputed facts of 
record, the claim must be denied as a matter of law.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

With respect to the dental disorder claim, a pre-adjudicatory 
RO letter in December 2005 informed the veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
asked to advise the AOJ of any relevant evidence that VA 
could obtain on his behalf or to submit such evidence itself 
to the AOJ.  He was further advised to submit any evidence in 
his possession that pertained to his claim.  This letter 
substantially complied with VCAA notice requirements for 
establishing a service connection claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In any event, the veteran submitted his own private 
medical statements on the nexus issue.  As such, he has 
demonstrated actual knowledge of the evidentiary requirements 
so that any notice error constituted harmless error.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (a notice 
error is not prejudicial when claimant has actual knowledge 
of the evidentiary requirements).

The veteran was not advised of the criteria for establishing 
a disability rating or effective date of award.  This notice 
defect, however, results in no prejudice to the veteran as 
the issues have no bearing on the claims until such time that 
an award of service connection is granted.  See Sanders, 487 
F.3d 881 (Fed. Cir. 2007) (a notice error is not prejudicial 
when concerning a benefit that cannot be awarded matter of 
law).

With respect to the chloracne claim, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed

With respect to the effective date of award claim, the Board 
notes this claim involves a retroactive review of the 
documents of record prior to the effective date of award 
assigned.  There are no issues of fact in dispute which must 
be resolved to decide this case, rather the case involves a 
review of the documents and statements of record to determine 
whether the legal standard for an earlier filed claim has 
been met.  This case ultimately involves a claim that cannot 
be substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Thus, further VCAA 
notice or assistance is not required on this issue.

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained all relevant and 
available VA and private treatment records identified by the 
veteran.  The RO also obtained medical and legal documents 
pertaining to the veteran's award of disability benefits with 
the Social Security Administration.

The veteran submitted two dental examination reports speaking 
to the relationship between his dental disorders and his 
diabetes mellitus, thus demonstrating his actual knowledge of 
the evidentiary requirements.  VA has provided the veteran 
two separate VA dental examinations, including a November 
2007 VA dental examination report which provided opinion 
based upon review of all the evidence of record.  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of service connection for a dental disorder as 
secondary to service-connected type II diabetes mellitus is 
denied.

The claim of service connection for chloracne as a result of 
herbicide exposure is granted.

The claim of entitlement to an effective date earlier than 
May 8, 2001, for the award of service connection for type II 
diabetes mellitus and peripheral neuropathy of the feet as a 
result of herbicide exposure is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


